                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 JENNIFER CHAMPAGNE,                      :
 Plaintiff                                :         No. 3:18-CV-10390 (VLB)
                                          :
        v.                                :
                                          :
 COLUMBIA DENTAL, P.C.,                   :          NOVEMBER 5, 2019
     Defendant.                           :
                                          :
                                          :
                                          :

                  MEMORANDUM OF DECISION DENYING
        DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, [ECF NO. 33]


       Before the Court is Defendant Columbia Dental, P.C.’s (“Defendant”) Motion

for Summary Judgment. [ECF No. 33]. For the reasons set forth below, the Court

DENIES Defendant’s Motion for Summary Judgment.


                                      Background


       Plaintiff Jennifer Champagne (“Plaintiff”) commenced this action against

Defendant, initially alleging that Defendant engaged in sexual harassment, gender

discrimination, and retaliation, in violation of Title VII of the Civil Rights Act of 1964,

42 U.S.C. Section 2000e et. sq. [ECF No. 1.]. On November 17, 2018, Plaintiff filed

her first amended complaint, eliminating allegations of gender discrimination and

retaliation and pleading additional facts in support of her sexual harassment claim.

[ECF No. 15]. On November 21, 2018, Defendant filed a Motion to Dismiss Plaintiff’s

Amended Complaint, [ECF No. 16], arguing, inter alia, that the Amended Complaint

did not state a claim for which relief could be granted under Rule 12(b)(6). [ECF


                                              1
No. 16-1 at 4-14]. This was so, according to Defendant, because even though the

Amended Complaint alleged that Defendant’s employee dentist Dr. John Stanko,

DMD, “(1) threw items and raised his voice in a profane manner (without expressing

the frequency of such actions); (2) referred to the plaintiff as his “hot assistant”

and “daytime wife” (without expressing the frequency of such characterizations);

(3) massaged the plaintiff’s shoulders “several times;” (4) grabbed the plaintiff’s

hand during, and in connection with, a dental procedure; and (5) thrust a drill into

the plaintiff’s hand during, and in connection with, a dental procedure,” none of

those actions, “even when considered in the aggregate, constitutes sexual

harassment.” Id. at 7.


      On May 8, 2019, in a Memorandum of Decision denying Defendant’s Motion

to Dismiss, the Court disagreed. [ECF No. 28]. After summarizing the Amended

Complaint’s factual allegations, the Court set forth the required legal standard,

noting that Plaintiff’s claim was that Defendant “created a hostile or offensive work

environment.” Id. at 8. The Court found that the allegations in the Amended

Complaint “establishe[d] an objectively hostile work environment,” id. at 10, for the

following reasons:


      Here, Stanko threw and punched items in the office, and yelled and
      cursed during the course of Plaintiff’s employment. See [Dkt. 15 at ¶¶
      19-20]. He also addressed Plaintiff as his “hot assistant” and his
      “daytime wife,” and massaged her shoulder several times. He
      engaged in arguably misogynistic conduct, namely forcefully
      grabbing her hand to force a tube into a patient’s mouth, and jamming
      a drill into her hand, puncturing her glove, and angrily telling her to
      hold it in place. Id. at ¶¶ 21-22 & 30. Plaintiff complained to district
      manager Ochrim who did not address or attempt to remedy the issue.
      Id. at ¶¶ 40-41. Plaintiff told Ochrim that because of Stanko’s behavior,
      she could not go back to work with him. In response, Ochrim advised

                                         2
       Plaintiff that if she did not work with Stanko then she would not have
       a job. Id. ¶ at 29. On another occasion, Plaintiff complained and
       Ochrim focused on her parental status responding, “ok, but it’s a job”
       and “you do have kids.” Id. at ¶ 43. Plaintiff mentioned to other
       employees that because of Stanko’s conduct her “anxiety was
       through the roof.” Id. at ¶ 32.
       None of these instances taken alone give rise to the conclusion that
       Plaintiff’s work environment was permeated with discriminatory
       intimidation, ridicule and insult that was sufficiently severe to alter the
       conditions of her employment and create a hostile or offensive work
       environment. However, when taken in the aggregate, a reasonable fact
       finder could determine that the Plaintiff subjectively perceived the
       environment to be hostile and that her mistreatment was based on her
       gender.
Id. at 10-11.


       The Court also found that the Amended Complaint’s allegations supported

Plaintiff’s claim for constructive discharge, [ECF No. 15 ¶ 45], because the

allegations provided “sufficient evidence that would lead a reasonable fact finder

to conclude that Plaintiff found her work conditions to be intolerable,” and because

Defendant’s “indifference to Plaintiff’s complaints about Stanko may have

contributed to the intolerable nature of Plaintiff’s work conditions.” [ECF No. 28 at

13].


       On August 9, 2019, Defendant filed the instant Motion for Summary

Judgment. [ECF No. 33]. Defendant first argues a procedural violation, namely,

that “42 U.S.C. section 2000e-5(e)(1) requires that a petitioner alleging a

discriminatory employment practice must file the charge thereof with the

applicable governmental entity having jurisdiction over such charge within 300

days after the commission of such act that is the subject of the charge.” [ECF No.

33-2 at 1]. Because Plaintiff undisputedly waited until January 2, 2018 to file her


                                           3
CHRO/EEOC complaint, the acts of sexual harassment had to have occurred no

earlier than March 24, 2017. Id. at 2. This means, according the Defendant, that

only acts of harassment taking place between March 24 and March 27, 2017, when

Plaintiff left Defendant’s employ, should be considered when ruling on Defendant’s

Motion for Summary Judgment. Id. at 2-8.


      Even if all of the evidence adduced to date is considered, Defendant argues,

it “do[es] not constitute, as a matter of law, sexual harassment.” Id. at 7-17.


      Finally, Defendant argues that Defendant did not constructively discharge

Plaintiff because “[a] reasonable person in the plaintiff’s position would not have

perceived the plaintiff’s working conditions so intolerable as to compel

separation.” Id. at 17-19.

                                   Legal Standard


      Summary judgment should be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of proving

that no genuine factual disputes exist. See Vivenzio v. City of Syracuse, 611 F.3d

98, 106 (2d Cir. 2010). “In determining whether that burden has been met, the court

is required to resolve all ambiguities and credit all factual inferences that could be

drawn in favor of the party against whom summary judgment is sought.” Id. (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Matsushita Electric Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). This means that “although the

court should review the record as a whole, it must disregard all evidence favorable


                                          4
to the moving party that the jury is not required to believe.” Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 151 (2000); see Welch-Rubin v. Sandals Corp.,

No. 3:03-cv-00481, 2004 WL 2472280, at *4 (D. Conn. Oct. 20, 2004) (“At the

summary judgment stage of the proceeding, [the moving party is] required to

present admissible evidence in support of their allegations; allegations alone,

without evidence to back them up, are not sufficient.”) (citing Gottlieb, 84 F.3d at

518); Martinez v. Conn. State Library, 817 F. Supp. 2d 28, 37 (D. Conn. 2011). Put

another way, “[i]f there is any evidence in the record that could reasonably support

a jury’s verdict for the nonmoving party, summary judgment must be denied.” Am.

Home Assurance Co. v. Hapag Lloyd Container Linie, GmbH, 446 F.3d 313, 315–16

(2d Cir. 2006) (internal quotation marks and citation omitted).


         A party who opposes summary judgment “cannot defeat the motion by

relying on the allegations in his pleading, or on conclusory statements, or on mere

assertions that affidavits supporting the motion are not credible.” Gottlieb v. Cnty

of Orange, 84 F.3d 511, 518 (2d Cir. 1996). Where there is no evidence upon which

a jury could properly proceed to find a verdict for the party producing it and upon

whom the onus of proof is imposed, such as where the evidence offered consists

of conclusory assertions without further support in the record, summary judgment

may lie. Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 726–27 (2d Cir.

2010).


         The Equal Employment Opportunities Commission (EEOC) has defined

sexual harassment as conduct that has the purpose or effect of unreasonably

interfering with an individual’s work performance or creating an intimidating

                                         5
hostile, or offensive work environment. 29 C.F.R. § 1604.11(a)(3). “A claim of

‘hostile environment’ sexual harassment is a form of sex discrimination that is

actionable under Title VII.” See Meritor Savings Bank v. Vinson, 477 U.S. 57, 57

(1986); Redd v. New York Div. of Parole, 678 F.3d 166 (2d. Cir. 2012).


      To prevail on a Title VII claim predicated on sexual harassment, the Plaintiff

must satisfy both a subjective and objective component. Plaintiff must establish

that the discriminatorily hostile work environment was one that was permeated

with discriminatory intimidation, ridicule, and insult that was sufficiently severe to

alter the conditions of her employment. Harris v. Forklift Sys., Inc., 510 U.S. 17, 21

(1993); Gregory v. Daly, 243 F.3d 687 (2d. Cir. 2001). The misconduct shown must

be “severe or pervasive enough to create an objectively hostile or abusive work

environment,” and the victim must also subjectively perceive that environment to

be abusive. See Alfano v. Costello, 294 F.3d 365, 374 (2d Cir. 2002) (citing Harris,

510 U.S. at 21). Further, the standard for establishing a hostile work environment

claim is high. Terry v. Ashcroft, 336 F.3d 128, 148 (2d Cir. 2003). However, the

Second Circuit has cautioned against setting the bar too high, highlighting that

“[w]hile a mild, isolated incident does not make a work environment hostile, the

test is whether the harassment is of such quality or quantity that a reasonable

employee would find the conditions of her employment altered for the worse.” Id.


      This determination may include an assessment of “the frequency of the

discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes

with an employee's work performance.” Harris, 510 U.S. at 23. In Terry, the court

                                          6
determined that there was sufficient evidence to infer that Plaintiff suffered from a

hostile work environment because “[c]ontrary to defendants’ assertions, plaintiff

[was] not complaining merely about sporadic and isolated events, but rather about

his daily working conditions.” 336 F.3d at 149.


      Additionally, the effect on the employee’s psychological well-being is

relevant in determining whether that employee found the environment to be hostile.

However, “Title VII comes into play before the harassing conduct leads to a

nervous breakdown. A discriminatorily abusive work environment, even one that

does not seriously affect employees’ psychological well-being, can and often will

detract from employees’ job performance, discourage employees from remaining

on the job, or keep them from advancing in their careers.” Harris, 510 U.S. at 22.

Therefore, all of these factors are relevant, but no single factor is required. Id at

23.


      To prevail on a Title VII claim predicated on sexual harassment, the Plaintiff

must also establish that the sexual harassment that created the hostile work

environment was based on gender. In fact, it has been described as “axiomatic”

to establishing a sex-based hostile work environment claim under Title VII. Alfano,

294 F.3d at 374. (internal citation omitted). “Facially neutral incidents may [also]

be included ... among the ‘totality of the circumstances’ that courts consider in any

hostile work environment claim, so long as a reasonable fact-finder could conclude

that they were, in fact, based on sex. But this requires some circumstantial or other

basis for inferring that incidents sex-neutral on their face were in fact

discriminatory.” Id. at 378. Courts have found this prong to be satisfied when the

                                         7
same individual is accused of multiple acts of harassment, some overtly sexual

and some that appear to be facially neutral. See Raniola v. Bratton, 243 F.3d 610,

622-23 (2d Cir.2001); Howley v. Town of Stratford, 217 F.3d 141,155-56 (2d Cir.

2000). In a similar scenario, the Second Circuit upheld a finding where over a two-

and-a-half-year time span, the Plaintiff was subjected to “offensive sex-based

remarks, disproportionately burdensome work assignments, workplace sabotage,

and one serious public threat of physical harm.” See Raniola, 243 F.3d at 621.


      “[C]onsideration of the entire scope of a hostile work environment claim,

including behavior alleged outside the statutory time period, is permissible for the

purposes of assessing liability, so long as any act contributing to that hostile

environment takes place within the statutory time period.” AMTRAK v. Morgan,

536 U.S. 101, 105 (2002). “Hostile [work] environment claims are different in kind

from discrete acts. Their very nature involves repeated conduct. . . . It occurs over

a series of days or perhaps years and, in direct contrast to discrete acts, a single

act of harassment may not be actionable on its own.” Id. at 115 (citing 1 B.

Lindemann & P. Grossman, Employment Discrimination Law 348-49 (3d ed. 1996).

“Such claims are based on the cumulative effects of individual acts.” Id.


                                      Analysis


      The Court finds, contrary to Defendant’s argument, that all of the evidence

of a hostile work environment adduced to date may be considered in ruling on

Defendant’s Motion for Summary Judgment.             As the Court found in its

Memorandum of Decision on Defendant’s Motion to Dismiss, the allegations in the


                                         8
Amended complaint indicate that Plaintiff was subjected to “an objectively hostile

work environment.” [ECF No. 28 at 10]. Because this is a hostile work environment

case, and not sexual harassment based on discrete acts, “consideration of the

entire scope of a hostile work environment claim, including behavior alleged

outside the statutory time period, is permissible for the purposes of assessing

liability, so long as any act contributing to that hostile environment takes place

within the statutory time period.” Morgan, 536 U.S. at 105. At least two acts of

harassment occurred within the statutory time period.          Namely, Dr. Stanko

“stabbed [Plaintiff] with [a] drill with a Bur at the end” on March 27, 2017, and Dr.

Stanko separately threw a dental burr at plaintiff that same day. [ECF No. 33-1

(Plaintiff’s Deposition Transcript at 60-61)]. Defendant’s argument, therefore, that

the Court should ignore any acts that may have contributed to the hostile work

environment Plaintiff was subjected to that occurred before March 24, 2017, is

meritless.


      Analyzing the evidence as a whole, as permitted by Morgan, the court

concludes that a reasonable fact finder could determine that Plaintiff was subjected

to a hostile work environment. In addition to the two aforementioned events, Dr.

Stanko massaged Plaintiff’s shoulders twice, which made Plaintiff “very

uncomfortable.” Id. at 103-07. Dr. Stanko, from the start of Plaintiff’s employment

but especially from January to March 2017 threw various items when he got angry,

including pens, dental burrs, dental instruments, suction tips, dental probes,

basically “everything,” including sometimes throwing them at Plaintiff. Id. at 63-

64, 66-67, 69. Dr. Stanko punched, at least 15 times, a battery connected to his


                                         9
glasses, when the light it powered would go out. Id. at 71-72. Dr. Stanko yelled

“always,” calling other employees, including Plaintiff, incompetent. Id. at 75. Dr.

Stanko also used profane language, such as the “Jesus Christ,” “shit,” and

“asshole.” Id. at 79-80. Dr. Stanko called Plaintiff his “hot assistant” and his

“daytime wife.” Id. at 85. As regards the term “hot assistant,” Plaintiff explained

that “a few of [Dr. Stanko’s] friends that were patients would come in and we’d work

on them and he’d be like, here’s my hot assistant Jennifer. That’s how he would

do it. If he knew the gentlemen that we were working on, then he would say it.” Id.

at 87. Dr. Stanko also asked Plaintiff if, when he traveled to Las Vegas on vacation,

he would “see [Plaintiff] stripping around a pole on a stage.”        [ECF No. 36-4

(Plaintiff’s Deposition Transcript at 140)].


      Two particular events warrant special mention. On Plaintiff’s last day, March

27, 2017, Dr. Stanko became angry with Plaintiff when she was not performing

dental suction on a patient properly. He then squeezed Plaintiff’s hand around the

suction, told her that she “was not F’n suctioning right,” and then stuck a dental

drill into Plaintiff’s hand, puncturing her medical glove and sticking her with a

dental burr. [ECF No. 36-4 (Plaintiff’s Deposition Transcript at 82)]. A somewhat

similar event occurred on February 21, 2017 when Dr. Stanko forcefully grabbed

Plaintiff’s hand and forced a suction tube into a patient’s mouth. Id. at 128.


      For his part Dr. Stanko admitted to massaging the shoulders of Defendant’s

office manager, [ECF No. 36-5 (Deposition Transcript of Dr. John Stanko at 20)],

that he struck a wall in frustration, id. at 25, that he called Defendant’s employee

dental assistant Tarah Johnson his “daytime wife” “a couple times a month,” id. at

                                          10
32, and that he received no training of any kind while working at Defendant’s

various locations regarding sexual harassment in the workplace, id. at 51-52.


      Defendant’s dental assistant Tarah Jameson testified that she heard Dr.

Stanko yell several times, that he used profanity, that she saw him throw dental

burrs, “plastic barriers,” pens, and matrix bands. Dr. Stanko also massaged her

shoulders twice. Importantly, Ms. Jameson testified that every dental assistant in

the office complained about Dr. Stanko’s behavior. [ECF No. 36-6 (Deposition

Transcript of Tarah Jameson at 10, 2, 14, 26, 69)]. Ms. Jameson also testified that

Dr. Stanko had attempted to massage Defendant’s employee Tia once, but she

“made it clear it wasn’t going to happen.” Id. at 76.


      Plaintiff and Ms. Jameson complained to Defendant in various ways about

Dr. Stanko’s behavior, but Defendant’s response was inadequate. See id. at 25

(noting that Ms. Jameson used Defendant’s “formal complaint process” to

complain about Dr. Stanko, but she never heard anything back); [ECF No. 36-4

(Plaintiff’s Deposition Transcript at 84, 91, 93 (testifying that Defendant’s

employees Tia, Olivia and Plaintiff wrote complaints to Defendant, but Plaintiff

never heard anything back))].


      In fact, it appears that Defendant’s Clinical Director Abbas Mohammadi

ignored Defendant’s employees’ complaints and actually sided with Dr. Stanko. On

March 6, 2017, Tarah Johnson sent an email to Cintia Legault regarding the

numerous complaints she had received regarding Dr. Stanko’s behavior, in which

she stated as follows:


                                         11
      I have received numerous complaints from assistants in regards to the
      treatment they are receiving from Dr. Stanko while assisting chair
      side. It is not an exaggeration when I say that every assistant is
      becoming increasingly uncomfortable working chair side with Dr.
      Stanko. He is verbally aggressive with the assistants. He has even
      grabbed one of our assistants by the hand forcing her hand into
      position on the patients [sic] mouth that he wanted. I don’t think I need
      to emphasize how unacceptable this treatment is. This is not a safe
      environment for any of our staff and this leads into an unhealthy
      environment for our patients. I appreciate your time and assistance
      on this matter.
[ECF No. 36-8]. The same day Cintia Legault forwarded this email to Clinical

Director Mohammadi.


      In an email sent a week later, on March 13, 2017, Clinical Director

Mohammadi sent Dr. Stanko an email as follows:


      Dear JR,
      This is a follow-up conversation we had together this afternoon. As
      we both agreed that if you have any concern about the performance
      of your assistant that it is best to go to the office manager to address
      it. To try and address it yourself can put you in a bad situation without
      a witness and to have anything said or done possibly taken out of
      context can shed a bad light. I know you are a good provider and the
      feedback from patients has been continuously positive. Rocky Hill is
      building into a positive atmosphere and we expect great things as you
      continue to help build that office.
      Because you need to be aware of the complaint I will attach it for your
      perusal. We always need to investigate every complaint as you are
      aware, but I believe a different way of addressing the issue will be
      much healthier.

[ECF No. 36-9].

      The Court finds that on these facts, taken in the aggregate, a reasonable trier

of fact could find that Plaintiff subjectively perceived the environment to be hostile

and that her mistreatment was based on her gender. Plaintiff was subjected to

constant stream of insults, profanity, inappropriately sexual comments, unwanted


                                         12
massages that made her uncomfortable, assaults in the form of being grabbed

inappropriately by Dr. Stanko, and other depredations. Other dental assistants

suffered the same fate. A reasonable fact finder could determine that Defendant

subjected Plaintiff to “severe or pervasive enough [harassment] to create an

objectively hostile or abusive work environment.” Alfano, 294 F.3d at 374. In

addition, Plaintiff and the other dental assistants complained, but Defendant did

nothing about it that could be construed as addressing the problem. The Court

also finds that a reasonable trier of fact could find that Plaintiff was constructively

discharged.

      For the foregoing reasons, Defendant’s Motion for Summary Judgment, [ECF

No. 33], is DENIED.

                                               IT IS SO ORDERED.

                                               _________/s/____________
                                               Hon. Vanessa L. Bryant
                                               United States District Judge


Dated at Hartford, Connecticut: November 5, 2019




                                          13
